In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Murphy, J), dated March 31, 2009, as, upon renewal, in effect, vacated a prior determination in an order dated December 17, 2008, denying the defendant’s motion for summary judgment dismissing the complaint, and thereupon granted the defendant’s motion.
Ordered that the order dated March 31, 2009, is reversed insofar as appealed from, on the law, and, upon renewal, the order dated December 17, 2008, denying the defendant’s motion for summary judgment dismissing the complaint is adhered to.
*673The Supreme Court erred in finding, upon renewal, that the defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the complained-of condition did not constitute a dangerous or defective condition on the subject property (cf. Cirino v Greek Orthodox Community of Yonkers, 193 AD2d 576 [1993]). Accordingly, upon renewal, the Supreme Court should have adhered to its original determination denying the defendant’s motion. Skelos, J.P., Covello, Balkin and Austin, JJ., concur.